EXHBIT 99.1 STATEMENT OF ASSETS ACQUIRED AND LIABILITIES ASSUMED By Republic Bank & Trust Company, a wholly owned subsidiary of Republic Bancorp, Inc. January 27, 2012 INDEX OF STATEMENT Page No. Report of Independent Registered Public Accounting Firm 15 Statement of Assets Acquired and Liabilities Assumed at January 27, 2012 16 Notes to the Statement of Assets Acquired and Liabilities Assumed 17-24 14 Report of Independent Registered Public Accounting Firm Shareholders and Board of Directors Republic Bancorp, Inc. Louisville, Kentucky We have audited the accompanying statement of assets acquired and liabilities assumed by Republic Bank & Trust Company (a wholly-owned subsidiary of Republic Bancorp, Inc. (the “Company”)) pursuant to the Purchase and Assumption Agreement dated January 27, 2012, as amended (the “Agreement”). This statement of assets acquired and liabilities assumed is the responsibility of the Company’s management. Our responsibility is to express an opinion on the statement of assets acquired and liabilities assumed based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statement is free of material misstatement. We were not engaged to perform an audit of the Company's internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statement. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the statement of assets acquired and liabilities assumed referred to above presents fairly, in all material respects, the assets acquired and liabilities assumed by Republic Bank & Trust Company (a wholly-owned subsidiary of Republic Bancorp, Inc.) pursuant to the Agreement, in conformity with U.S. generally accepted accounting principles. Louisville, KY April 11, 2012 15 Statement of Assets Acquired and Liabilities Assumed By Republic Bank & Trust Company, a wholly owned subsidiary of Republic Bancorp, Inc. January 27, (in thousands) ASSETS Cash and cash equivalents $ Securities available for sale Loans to be repurchased by the FDIC, net of discount Loans Federal Home Loan Bank stock, at cost Other assets and accrued interest receivable Other real estate owned ("OREO") Core deposit intangible 64 FDIC settlement receivable TOTAL ASSETS ACQUIRED $ LIABILITIES Deposits Non interest-bearing $ Interest-bearing Total deposits Other liabilities and accrued interest payable TOTAL LIABILITIES ASSUMED STOCKHOLDERS' EQUITY Bargain purchase gain, net of tax TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES ASSUMED AND AND STOCKHOLDERS' EQUITY $ 16 NOTES TO STATEMENT OF ASSETS ACQUIRED AND LIABILITES ASSUMED By Republic Bank & Trust Company, a wholly owned subsidiary of Republic Bancorp, Inc. January 27, 2012 Note 1 – FDIC-Assisted Acquisition of Certain Assets and Liabilities of Tennessee Commerce Bank On January 27, 2012, (the “Acquisition Date”) Republic Bank & Trust Company (“RB&T”), a wholly-owned subsidiary of Republic Bancorp, Inc., entered into a purchase and assumption agreement with the Federal Deposit Insurance Corporation (“FDIC”) to acquire certain assets and assume substantially all of the deposits and certain liabilities of Tennessee Commerce Bank (“TCB”), headquartered in Franklin, Tennessee. RB&T acquired approximately $221 million in gross assets from the FDIC as receiver for TCB.In addition, RB&T also recorded a receivable from the FDIC for approximately $785 million, which represented the net difference between the assets acquired and the liabilities assumed adjusted for the discount RB&T received for the transaction. The FDIC paid approximately $771 million of this receivable on January 30, 2012 with the remaining $14 million paid on February 15, 2012.Included in the acquired assets were approximately $99 million of gross loans, $43 million of marketable securities and $62 million of cash and cash equivalents.Subsequent to the Acquisition Date, the FDIC agreed to repurchase from RB&T approximately $20 million of TCB loans at a price of par less the original discount that RB&T received when it purchased the loans on the Acquisition Date of $3 million.All of the amounts disclosed in this paragraph are prior to any fair value adjustments.For the applicable fair value adjustments, see the subsequent footnotes on the following pages of these financial statements. The loans acquired by RB&T consist of residential real estate, commercial real estate, real estate construction, commercial and consumer loans. RB&T also assumed approximately $949 million of liabilities, including approximately $947 million in customer deposits. TCB’s sole location was reopened as RB&T on January 30, 2012.RB&T has an option, exercisable for 90 days following the closing of the acquisition, to acquire, at fair value, any fixed assets that were owned by, and to assume any leases relating to bank premises held by TCB (including ATM locations). In addition, RB&T has an option, exercisable for 90 days following the closing of the acquisition, to elect or reject any contracts that provided for the rendering of services by or to TCB. The assets acquired and liabilities assumed in the transaction are presented at estimated fair value on the date of the acquisition. The fair values of the assets acquired and liabilities assumed were determined as described in Note 3. These fair value estimates are considered preliminary, and are subject to change for up to one year after the closing date of the acquisition as additional information relative to Acquisition Date fair values becomes available. RB&T and the FDIC are engaged in on-going discussions that may impact which assets and liabilities are ultimately acquired or assumed by RB&T and/or the purchase prices. In addition, the tax treatment of FDIC assisted acquisitions is complex and subject to interpretations that may result in future adjustments of deferred taxes as of the Acquisition Date.At the Acquisition Date, a deferred tax liability of approximately $10 million was recorded in other liabilities. Note 2 – Loss Sharing Agreement In connection with this purchase and assumption agreement, RB&T and the FDIC did not enter into loss sharing agreements. 17 NOTES TO STATEMENT OF ASSETS ACQUIRED AND LIABILITES ASSUMED By Republic Bank & Trust Company, a wholly owned subsidiary of Republic Bancorp, Inc. January 27, 2012 Note 3 – Basis of Presentation As part of the acquisition, RB&T did not acquire any of the subsidiaries of TCB. RB&T has determined that the acquisition constitutes a business acquisition as defined by the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 805, Business Combinations. Accordingly, the assets acquired and liabilities assumed are presented at their estimated fair values as required. Fair values were determined based on the requirements of ASC Topic 820, Fair Value Measurements. In many cases, the determination of these fair values required management to make estimates about discount rates, future expected cash flows, market conditions and other future events that are highly subjective in nature and subject to change. The following is a description of the methods used to determine the fair values of significant assets and liabilities. Cash and Due from Banks and Interest-bearing Deposits in Banks The carrying amount of these assets, adjusted for any cash items deemed uncollectible by management, was determined to be a reasonable estimate of fair value based on their short-term nature. Investment Securities Investment securities were acquired at their fair values from the FDIC. The fair values provided by the FDIC were reviewed and considered reasonable based on RB&T’s understanding of the marketplace. Federal Home Loan Bank stock was acquired at cost.It is not practicable to determine its fair value given restrictions on its marketability. Loans Loans to be repurchased by the FDIC were valued at the contractual amount reduced by the applicable discount as discussed in Note 1. Fair values for loans were based on a discounted cash flow methodology that considered factors including the type of loan and related collateral, classification status, fixed or variable interest rate, term of loan and whether or not the loan was amortizing, and a discount rate reflecting current market rates for new originations of comparable loans adjusted for the risk inherent in the cash flow estimates. Loans were grouped together according to similar characteristics and were treated in the aggregate when applying various valuation techniques. Certain loans that were deemed to be collateral dependent were valued based on the fair value of the underlying collateral. These estimates were based on the most recently available real estate appraisals with certain adjustments made based on the type of property, age of appraisal, current status of the property and other related factors to estimate the current value of the collateral. Information obtained subsequent to January 27, 2012 through April 11, 2012 was considered in forming estimates of cash flows and collateral values. Core Deposit Intangible This intangible asset represents the value of the relationships that TCB had with their deposit customers. The fair value of this intangible asset was estimated based on a discounted cash flow methodology that gave appropriate consideration to type of deposit, deposit retention, cost of the deposit base, and net maintenance cost attributable to customer deposits. 18 NOTES TO STATEMENT OF ASSETS ACQUIRED AND LIABILITES ASSUMED By Republic Bank & Trust Company, a wholly owned subsidiary of Republic Bancorp, Inc. January 27, 2012 OREO OREO is presented at fair value, which is the estimated value that management expects to receive when the property is sold, net of related costs to sell. These estimates were based on the most recently available real estate appraisals, with certain adjustments made based on the type of property, age of appraisal, current status of the property and other related factors to estimate the current value of the property.Information obtained subsequent to January 27, 2012 through April 11, 2012 was considered in forming the estimates of the fair value of the OREO acquired.Included in this information were actual sales of OREO properties totaling $4.6 million between the Acquisition Date and April 11, 2012, as well as OREO properties under contract to be sold as of April 11, 2012 totaling $3.7 million. Deposits The fair values used for the demand and savings deposits that comprise the transaction accounts acquired, by definition, equal the amount payable on demand at the Acquisition Date. The fair values for time deposits are estimated using a discounted cash flow calculation that applies interest rates currently being offered to the interest rates embedded on such time deposits.Information obtained subsequent to January 27, 2012 through April 11, 2012, was considered in forming estimates of cash flows for the deposit liabilities assumed. Note 4 – Assets Acquired and Liabilities Assumed The assets acquired and liabilities assumed have been accounted for under the acquisition method of accounting. The assets and liabilities, both tangible and intangible, were recorded at their estimated fair values as of the Acquisition Date. 19 NOTES TO STATEMENT OF ASSETS ACQUIRED AND LIABILITES ASSUMED By Republic Bank & Trust Company, a wholly owned subsidiary of Republic Bancorp, Inc. January 27, 2012 A summary of the net assets acquired from the FDIC and the estimated fair value adjustments as of January 27, 2012 are as follows: (in thousands) Amount Assets acquired, at contractual amount $ Liabilities assumed, at contractual amount ) Net liabilities assumed per the Purchase and Assumption Agreement ) Contractual Discount ) Net receivable from the FDIC $ ) Fair value adjustments: Loans $ ) Discount for loans to be repurchased by the FDIC ) Other real estate owned ) Other assets and accrued interest receivable ) Core deposit intangible 64 Deposits ) All other ) Total fair value adjustments ) Discount Bargain purchase gain, pre-tax $ Note 5 – Investment and Other Securities RB&T acquired $43 million of investment securities at estimated fair value in the TCB acquisition. The acquired securities were designated as available for sale. RB&T also acquired $2.5 million in FHLB stock. During the first quarter of 2012, RB&T sold all of the TCB corporate bonds and the substantial majority of the TCB U.S Government agency securities.As a result of these sales, RB&T recognized a net gain on sale of securities of $56,000. 20 NOTES TO STATEMENT OF ASSETS ACQUIRED AND LIABILITES ASSUMED By Republic Bank & Trust Company, a wholly owned subsidiary of Republic Bancorp, Inc. January 27, 2012 The fair value of investment securities acquired as of January 27, 2012 is as follows: (in thousands) Fair Value Available for sale : U.S. Government agency securities $ Collateral mortgage obligations Corporate bonds Total investment securities $ Federal Home Loan Bank stock $ None of the acquired securities were pledged as collateral on public funds at January 27, 2012. The investment securities were valued using Level 2 inputs or other observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities, quoted prices in markets that are not active, or other inputs that are observable or can be corroborated by observable market data. Investment securities have contractual terms to maturity and require periodic payments to reduce principal. In addition, expected maturities may differ from contractual maturities because obligors and/or issuers may have the right to call or prepay obligations with or without call or prepayment penalties. The estimated fair value of debt securities at January 27, 2012 is shown below by contractual maturity. U.S. Collateral Tota1 Government Mortgage Corporate Fair (in thousands) Agencies Obligations bonds Value Due within one year $ $
